DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-015800, filed on 31st Jan. 2019.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US Patent/PGPub. No. 20130088341).


Regarding Claim 1, Lim et al. teach a tactile stimulus presentation device ([0034], FIG. 1, i.e. 3 degree of freedom (3DOF) tactile feedback apparatus 100) comprising:
a stage ([0042], FIG. 2, i.e. fixed unit 201) that has an opening ([0042], FIG. 2, i.e. gaps between/among second actuator 204s and 201) and an arrangement surface ([0042], FIG. 2, i.e. 201’s top surface) on which a body part ([0045], FIG. 2, i.e. inside part 206) of a subject ([0045], FIG. 2, i.e. finger) is arranged thereon so as to close (FIG. 2, i.e. as shown by the figure(s)) the opening (i.e. please see above citation(s));
a contact member ([0042], FIG. 2, i.e. second actuator 204) for giving a tactile stimulus ([0043], FIG. 2, i.e. generating tactile stimulation) to the subject by being in contact with the body part of the subject arranged on the arrangement surface of the stage through the opening (i.e. please see above citation(s));
a drive mechanism ([0043], FIG. 2, i.e. second actuator 204, and the third actuator 205) that holds the contact member and moves the contact member in a direction substantially parallel to ([0043], FIG. 2, i.e. horizontal direction) the arrangement surface (i.e. please see above citation(s)) and in a direction substantially perpendicular to ([0043], FIG. 2, i.e. vertical direction) the arrangement surface (i.e. please see above citation(s));
an information setting part ([0045], FIG. 2, i.e. input signal) configured to set information ([0045], FIG. 2, i.e. movement vector) to be presented by giving tactile stimulation to the subject (i.e. please see above citation(s)); and
a control part ([0043], FIG. 2, i.e. piezoelectric motor) configured to control the drive mechanism to present ([0044], FIG. 2, i.e. control the movement) the information set by the information setting part by giving tactile stimulation to the body part of the subject arranged on the arrangement surface (i.e. please see above citation(s)).

Regarding Claim 2, Lim et al. teach the tactile stimulus presentation device according to claim 1, further comprising a contact pressure setting part ([0047], FIG. 2, i.e. pressing force) configured to set a contact pressure ([0047], FIG. 2, i.e. force vector) by the contact member to the body part of the subject arranged on the arrangement surface (i.e. please see above citation(s)), wherein
the control part is configured to control the drive mechanism (i.e. please see above citation(s))so as to adjust a contact pressure ([0047], FIG. 2, i.e. pressing force) by the contact member to the body part of the subject arranged on the arrangement surface to the contact pressure set by the contact pressure setting part (i.e. please see above citation(s)).

Regarding Claim 3, Lim et al. teach the tactile stimulus presentation device according to claim 1, further comprising a speed setting part ([0045], FIG. 2, i.e. movement velocity) configured to set a speed ([0045], FIG. 2, i.e. velocity) at which the drive mechanism moves the contact member in a direction substantially parallel to ([0043], FIG. 2, i.e. horizontal direction) the arrangement surface (i.e. please see above citation(s)), wherein
the control part is configured to control the drive mechanism to move the contact member (i.e. please see above citation(s)) in a direction substantially parallel to ([0043], FIG. 2, i.e. horizontal direction) the arrangement surface at the speed set by the speed setting part (i.e. please see above citation(s)).

Regarding Claim 4, Lim et al. teach the tactile stimulus presentation device according to claim 1, wherein the contact member (i.e. please see above citation(s)) is configured so that a tip thereof ([0060], FIG. 3, i.e. intermediate medium 306) is elastically displaced ([0060], FIG. 3, i.e. rubber, latex) by an external force ([0047], FIG. 2, i.e. pressing force of finger) in a direction substantially perpendicular to ([0043], FIG. 2, i.e. vertical direction) the arrangement surface (i.e. please see above citation(s)).

Regarding Claim 7, Lim et al. teach the tactile stimulus presentation device according to claim 1, wherein the arrangement surface (i.e. please see above citation(s)) is configured so that a palm ([0008], FIG. 2, i.e. “hand” would have palm) of the subject is arranged as the body part (i.e. please see above citation(s)).

Allowable Subject Matter

4.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is an examiner’s statement of reasons for allowance:

Lim et al. (US PGPUB./Pat. No. 20130088341) teach a 3 degree of freedom (3DOF) tactile feedback apparatus and method are provided. The 3DOF tactile feedback apparatus may include a movable unit that may move in at least one direction to be in contact with human skin, and an actuator to move the movable unit based on an input signal.

Gregorio et al. (US PGPUB./Pat. No. 7233315) teach an apparatus comprises an input device and an actuator. The input device has an interface portion. The interface portion defines a selectively adjustable orifice having a range of sizes. The interface portion defines a plane and a longitudinal axis. An actuator is coupled to the interface portion of the input device. The actuator is configured to apply a haptic feedback force inwardly with respect to the longitudinal axis within the plane to at least three locations of the interface portion when a change in a size of an object disposed within the interface portion is sufficient to adjust the size of the orifice.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a tactile device including

“…the stage is formed by a plate supported at a predetermined position by a plate support part, and the plate supported by the plate support part is a plate arbitrarily selected from a plurality of types of plates having different sizes of the opening,
the tactile stimulus presentation device further comprises a plate recognition part configured to recognize a type of the plate supported by the plate support part, and
the control part is configured to control the drive mechanism so as to present, by giving tactile stimulation to a subject, information of a size corresponding to a size of the opening of the plate recognized by the plate recognition part.” (Claim 5), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628